Citation Nr: 9909952	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-33 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for coronary artery 
disease (CAD), claimed as secondary to Agent Orange exposure 
and service-connected disability.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

3.  Entitlement to an effective date earlier than June 28, 
1996, for an evaluation in excess of 50 percent for service-
connected PTSD.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to February 
1971.  

In a rating decision in March 1997, the regional office (RO) 
found that there had been clear and unmistakable error in a 
December 1996 rating decision's assignment of a 70 percent 
evaluation for PTSD, effective June 26, 1996.  The RO 
concluded that June 28, 1996, was the actual date of receipt 
of the veteran's claim for an increased rating.  The record 
does not reflect disagreement with the March 1997 decision; 
however, it is implicit that if the appellant was not 
satisfied with an effective date of June 26, he would 
likewise disagree with a still later effective date.  
Accordingly, the Board has identified this issue in 
accordance with the effective date of June 28, 1996.

The Board further notes that the while it has determined that 
new and material evidence has been submitted to reopen a 
claim for service connection for CAD as secondary to service-
connected disability, further evidentiary development is now 
warranted as to this issue as will be addressed more fully in 
the Remand portion of this decision.  The veteran has also 
raised the issue of entitlement to service connection for CAD 
as secondary to Agent Orange exposure, and therefore, the 
further consideration of this issue should also include 
consideration of entitlement to service connection for this 
disability as secondary to exposure to Agent Orange.  The 
Board finds that remand is also warranted for additional 
medical development as to the issue of entitlement to an 
increased evaluation for PTSD.




FINDINGS OF FACT

1.  A reopened claim for an increased rating for PTSD was 
received on June 28, 1996; by rating decision in December 
1996, a disability evaluation of 70 percent was granted, 
effective from the date of the reopened claim.

2.  A claim for service connection for CAD was denied by a 
January 1992 rating decision which was not appealed.

3.  The evidence submitted since the January 1992 rating 
decision pertinent to the claim for service connection for 
CAD bears directly and substantially on the specific matter 
under consideration, is neither cumulative nor redundant, and 
is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  There is competent medical evidence of record to show 
current disability due to CAD and a causal link between 
disability due to CAD and service-connected malaria.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 28, 
1996, for the assignment of an evaluation in excess of 50 
percent for PTSD have not been met. 38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1998).

2.  The January 1992 rating decision which denied service 
connection for CAD is final.  38 U.S.C. § 4005(c) (1988); 
38 C.F.R. § 19.192 (1991).

3.  New and material evidence has been submitted since the 
January 1992 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104, 3.156 (1998).

4.  A claim for service connection for CAD on the basis that 
CAD is proximately due to or the result of service connected 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Effective Date Earlier Than June 28, 
1996, for an Evaluation in Excess of 50 Percent for PTSD

Background

It is maintained that an evaluation in excess of 50 percent 
for the veteran's PTSD should be assigned from an earlier 
date.  Specifically, it is asserted that the effective date 
should be from September 26, 1991, the date of the original 
claim for service connection for PTSD.  

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2) (to the same 
effect).

The applicable statutory and regulatory provisions require 
that the Board look to all the evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 
C.F.R. §§ 3.400(o)(2), 3.155(a) (1998); Quarles v. Derwinski, 
3 Vet. App. 129 (1992); Servello v. Derwinski, 3 Vet. App. 
196 (1992).

The record shows that following the RO's determination in 
January 1992 that service connection at 50 percent was 
warranted for PTSD, and a September 1994 rating decision 
denied a February 1994 claim for an increased evaluation for 
this service-connected disability, the veteran filed to 
reopen his claim for an increased rating on June 28, 1996.  
Thereafter, the RO determined in December 1996 that a 70 
percent rating was warranted from the date that the claim was 
reopened.  The April 1997 statement of the case reveals that 
the increase of the disability rating was based on an 
increase in symptoms demonstrated in a VA examination in 
August 1996 which was subsequent to the date of the claim to 
reopen.  While the August 1996 VA PTSD examination revealed 
that the veteran reported increased depression over the 
previous six months, he did not report any treatment over 
this period, and noted that other increased manifestations 
had occurred within the previous two weeks.  There is no 
medical evidence of record revealing any treatment for PTSD 
within one year of the claim to reopen.


Analysis

In the April 1997 statement of the case, the RO noted that it 
increased the disability rating for the veteran's PTSD to 70 
percent, effective from the date of the receipt of the 
reopened claim.  The Board must point out that this date is 
earlier than the date of the VA examination which was the 
basis for the increase from 50 to 70 percent.  Therefore, if 
the record does not reveal an increase in the severity of the 
veteran's PTSD during the one year period prior to June 28, 
1996, the earliest effective date for an evaluation in excess 
of 50 percent for PTSD would be June 28, 1996. 

Thus, the Board must next review all evidence of record to 
determine the earliest date as of which the increase in 
disability was ascertainable.  If the increase in disability 
was first ascertainable during the one year period prior to 
June 28, 1996, the increased rating may be effective as of 
this date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 
3.400(o)(2) (1998).

The record in this case discloses no medical evidence of 
treatment for PTSD within a year prior to the claim to reopen 
in June 28, 1996.  In addition, as was noted above, while the 
August 1996 VA PTSD examination revealed that the veteran 
reported increased depression over the previous six months, 
he did not report any treatment over this period, and noted 
that other increased manifestations had occurred within the 
previous two weeks.  There is no medical evidence or opinion 
indicating that the actual increase in disability was 
ascertainable prior to the date of receipt of the claim to 
reopen.  Absent such evidence or opinion, the Board does not 
find that the statements of medical history from the 
appellant are adequate to establish such increase.  
Therefore, the Board finds that the effective date for an 
evaluation in excess of 50 percent evaluation for PTSD cannot 
be earlier than June 28, 1996.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1) (1998).


II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for CAD

Background

The veteran is service connected for residuals of malaria.

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  
Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of ten percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

At the time of the January 1992 rating decision which was the 
last rating decision to deny service connection for CAD and 
provide notice to the veteran of his appellate rights on 
appeal, the veteran was advised that service and Department 
of Veterans Affairs (VA) medical examination records had been 
reviewed.  Service medical records were found to reflect no 
reference to CAD.  VA medical examination in December 1991 
revealed that the veteran reported a history of a myocardial 
infarction (MI) in approximately 1986 for which he underwent 
an angioplasty, and at which time it was apparently believed 
that his CAD was the result of severe and significant 
psychological stressors he was undergoing.  Since that time, 
the veteran had been placed on a calcium channel blocker, but 
was now unable to afford it and had experienced increased 
angina.  Blood pressure was 134/74, the veteran's pulse was 
at 62, and the diagnosis included CAD.  

Service connection was denied for CAD in January 1992 because 
there was no evidence of this condition in service medical 
records, discharge examination, or within a reasonable period 
after service.  Thereafter, the veteran did not file a timely 
appeal of this decision, and the decision became final.

Since the January 1992 rating decision, additional pertinent 
evidence has been received as to this issue which consists of 
private medical records for the period of June 1985 to 
October 1986, VA medical examination in August 1996, VA 
outpatient medical records from July to October 1996, and 
hearing testimony from January 1999.

An August 1986 private nursing assessment from M. Hospital 
reflects a diagnosis of CAD and anterior apical MI with 
probable aneurysm on July 20, 1986.  It was noted that the 
veteran experienced a great deal of stress and that this was 
one of his main problems.  October 1986 hospital records from 
M. Hospital reveal that the veteran had been recently treated 
for an anterior wall MI at P. Community Hospital, and was now 
admitted for observation for post-infarction angina.  An 
electrocardiogram (EKG) was interpreted to reveal an anterior 
apical MI.  The veteran underwent an angioplasty during this 
admission, and the discharge diagnosis was arteriosclerotic 
heart disease (AHD) with significant two vessel CAD with 
antecedent anterior wall MI and now status post percutaneous 
transluminal coronary angioplasty (PTCA) to the left anterior 
descending coronary artery.

VA medical examination in August 1996 revealed that the 
veteran reported a history of a bout of malaria in 1986 or 
1987, and that thirty days later, he was hospitalized for a 
MI at P. Community Hospital.  The veteran attributed the MI 
to malaria, which he contracted in Cambodia.  One year later, 
the veteran underwent angioplasty, and currently reported 
exertional dyspnea that radiated to his left shoulder and 
subsided with rest.  The pain would sometimes occur when he 
mowed his lawn.  Blood pressure at this time was 118/70 and 
the impression was ischemic heart disease, with angina 
pectoris, but no congestive heart failure, and exertional 
dyspnea by history.  The examiner, Dr. K., went on to comment 
that while falciparum malaria could cause cardiac 
dysrhythmias and noncardiogenic pulmonary edema, the 
textbook, Current Medical Diagnosis and Treatment, did not 
mention coronary heart disease, and the examiner was unaware 
of coronary heart disease being related to malaria.  The 
examiner further commented that "of course the bout of 
malaria may have been a precipitating event, in 1986 or 
1987." 

VA outpatient treatment records from October 1996 reflect 
that the veteran underwent a treadmill test which revealed 
symptoms and sinus tachycardia (ST) abnormalities consistent 
with ischemia at a low workload, and findings of a fixed 
apical defect and anterioseptal and inferior defects with 
redistribution.

At the veteran's hearing before a traveling member of the 
Board in January 1999, the veteran indicated that he had a 
heart attack in 1986, and that this was related to stress, a 
bout with malaria, and exposure to Agent Orange (transcript 
(T.) at pp. 4-8).  He also indicated that a physician had 
informed him that Agent Orange had been a causative factor in 
his CAD, and the veteran summarized that the three major 
factors related to his CAD were Agent Orange, malaria, and 
the stress connected to his PTS[D] (T. at p. 8). 


Analysis

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the Court in Colvin v. Derwinski,  1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation."  Id. at 1357, 1364.  The 
Court of Appeals for the Federal Circuit further held that 
the Court's "legal analysis may impose a higher burden on 
the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" (Id. at 1357, 1360), 
and remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

In this case, the RO provided the appellant with the 
provisions of 38 C.F.R. § 3.156(a) in the April 1997 
statement of the case.  Moreover, the Board has reviewed the 
evidence received since the January 1992 rating decision and, 
as indicated below, has found that the most recent VA medical 
examination report of Dr. K. is sufficient to reopen the 
veteran's claim for service connection for CAD.  Accordingly, 
the Board finds that the claimant has been provided the 
controlling regulatory definition of "new and material 
evidence," that the RO's adjudication of the claim was 
consistent with that definition, that this evidence qualifies 
as "new and material evidence" under this definition, and 
that it is therefore not prejudicial for the Board to proceed 
with the adjudication of this claim.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board has considered the evidence and contentions 
received since the January 1992 rating decision and finds 
that it most importantly consists of the August 1996 medical 
opinion from Dr. K. that the veteran's alleged bout of 
malaria in 1986 or 1987 might have been a precipitating event 
with respect to the veteran's coronary heart disease.  
Although the Board notes that the opinion of Dr. K. seems to 
be based largely on the veteran's reported history of 
undergoing an actual bout of malaria in 1986 or 1987, the 
Board finds that this opinion still opines a relationship 
between the alleged prior episode of malaria and current 
disability.  Consequently, the Board finds that the 
additional evidence and material of record in this case bears 
directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in combination with other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

For the limited purpose of determining whether a claim is 
well grounded, the evidence submitted by and on behalf of the 
claimant must be presumed to be credible.  King v. Brown, 5 
Vet. App. 19 (1993).  In this case, the opinion of Dr. K that 
CAD is proximately related to the service-connected malaria 
is sufficient to make the claim well grounded.  The Board 
notes that in a merits determination, however, no such 
presumption of credibility attaches.  Furthermore, the Board 
must point out that the veteran has not presented a well-
grounded claim with respect to any other theory of 
entitlement, i.e. direct service connection on the basis of 
incurrence or aggravation, which would include the theory 
that CAD is due to herbicide exposure, or secondary service 
connection. 


ORDER

An effective date earlier than June 28, 1996 for entitlement 
to a rating in excess of 50 percent for service-connected 
PTSD is denied.

New and material evidence having been submitted to reopen a 
claim for service connection for CAD, the claim is reopened.


REMAND

While the Board has determined that the August 1996 VA 
medical opinion of Dr. K. constituted new and material 
evidence in its linkage of the veteran's CAD and the service-
connected disability of malaria, and that the claim for 
secondary service connection on that basis is well grounded, 
the Board notes that it is unclear from the record as to 
whether the veteran actually experienced a bout of malaria in 
1986 or 1987.  Further, Dr. K.'s opinion and other medical 
evidence of record indicate other possible etiologies for the 
veteran's CAD.  Consequently, the Board finds that additional 
medical development is warranted as to the veteran's claim 
for service connection for this disability.

In addition, with respect to the issue of entitlement to an 
increased evaluation for PTSD, the Board finds that the 
record reveals confusion as to the veteran's recent work 
history.  It is also unclear as to why there was such a 
significant difference between a Global Assessment of 
Functioning (GAF) scale score of 60 obtained by the VA on 
July 26, 1996, and a GAF of 41 obtained just a week later, on 
August 2, 1996.  Consequently, the Board finds that 
additional medical development is also warranted as to the 
veteran's claim for an increased evaluation for service-
connected PTSD.

Finally, the Board notes that the appellant additionally 
contends that his CAD was related to Agent Orange exposure in 
service.  In this regard, while there are certain diseases 
that have been linked by regulatory provisions for 
presumptive service connection after herbicide exposure, it 
has been held that these regulatory provisions do not 
preclude an appellant from establishing service connection 
with proof of actual direct service connection.  See Combee 
v. Brown, 34 F. 3d 1039 (1994).  A review of the record 
reflects that the RO has not given the appellant explicit 
notice that he can submit evidence to prove direct causation 
if the presumptive provisions do not apply.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should provide notice to the 
appellant in light of Combee that the 
list of diseases in 38 C.F.R. § 3.309(e) 
for which presumptive service connection 
due to exposure to Agent Orange is 
provided does not preclude him from 
submitting proof of actual direct service 
connection for diseases not on that list.

2.  The appellant should be provided with 
an opportunity to submit additional 
evidence in support of his claims.

3.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for CAD and PTSD.  Any 
medical records other than those now on 
file pertaining to these disabilities 
should be obtained and associated with 
the claims folder, including all of the 
veteran's treatment records in the 
possession of Eisenhower Medical Center.

4.  The RO should arrange for a social 
and industrial survey.  The survey should 
particularly seek to establish the 
appellant's work history over the period 
since 1986.  The veteran is advised that 
his cooperation in the development of 
this evidence is essential.  As the Court 
has held, while the duty to assist is 
neither optional nor discretionary (See 
Littke v. Derwinski, 1 Vet. App. 90, 92 
(1991)), the duty is not always a one-way 
street; nor is it a "blind alley." 
Olson v. Principi, 480, 483 (1992).  
"The VA's 'duty' is just what it states, 
a duty to assist, not a duty to prove a 
claim with the veteran only in a passive 
role."  Gober v. Derwinski, 2 Vet. 
App. 470, 472 (1992) (citations omitted).

5.  Preferably after any of the 
aforementioned records have been 
received, but not dependent upon their 
receipt, the RO should arrange for the 
veteran's claims file (including any 
additional treatment records obtained 
from Eisenhower Medical Center and this 
remand) to be reviewed, preferably by Dr. 
K., one of the same VA physicians who 
examined the veteran in August 1996, in 
order to formulate responses to the 
following questions:

What is the degree of medical 
probability, in percentage terms, if 
feasible, that the veteran's CAD is 
causally related to the veteran's period 
of active service, to include exposure to 
Agent Orange, and/or service-connected 
malaria or PTSD?  In addressing this 
question, the examiner should first 
assume that there were no manifestations 
of CAD until 1986.  In the alternative, 
the physician may offer an opinion based 
upon his or her interpretation of what 
the record shows as to the history of the 
disability.  Any conclusion of the 
examiner as to the history of the 
disability as it concerns the 
manifestations of symptoms during and 
post service should be clearly stated.  

If the physician can not answer any of 
the above questions without resort to 
speculation, the physician should so 
indicate.  The examiner should also 
provide the rationale for the conclusions 
reached and cite the evidence relied upon 
or rejected in forming any opinion.

In the alternative, if the RO is unable 
to refer the record back to the August 
1996 VA physician, Dr.K., appropriate 
arrangements should be made for another 
VA examination by a suitably qualified 
physician to determine the nature, status 
and etiology of the veteran's CAD.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Following the examination and 
a review of the record, including this 
remand, the physician should then address 
the same questions listed above.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1998); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

6.  The RO should also take appropriate 
action to arrange for a VA psychiatric 
examination to determine the extent and 
severity of the veteran's PTSD.  The 
claims folder, including the result of 
the social and industrial survey, should 
be made available for review by the 
examiner in conjunction with the 
examination.  The examination report 
should include a detailed description of 
the veteran's symptoms, clinical 
findings, and associated functional 
impairment.

The examiner should identify the level of 
functional impairment associated with the 
veteran's PTSD, particularly as it 
affects his industrial adaptability.  In 
this regard, the examiner should assign a 
GAF score under the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and define the 
meaning of the numerical score assigned, 
to assist the RO and the Board to comply 
with Thurber v. Brown, 5 Vet. App. 119 
(1993).  The examiner should also comment 
on how each symptom or manifestation of 
any psychiatric disorder affects his 
industrial adaptability.  

The veteran is advised that failure to 
report for the scheduled examinations may 
have adverse consequences to his claims 
as the information requested on these 
examinations address questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655(b) (1998).  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

8.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
CAD, claimed as secondary to Agent Orange 
exposure and service-connected 
disability, and entitlement to an 
increased evaluation for PTSD.

9.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

